Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2017

                                      No. 04-17-00058-CR

                                   David Alexander ZUNIGA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4390B
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        On August 10, 2017, appellant file a pro se motion, requesting a copy of the appellate
record, including the clerk’s record and court reporter’s record. In his motion appellant also
requests an extension of time of thirty days from the date he receives the appellate record to file
his pro se Anders brief.

         After consideration, we GRANT appellant’s request for a copy of the appellate record.
We further ORDER appellant to file a pro se brief on or before October 2, 2017 as set out in
our order dated August 3, 2017. If appellant is unable to timely file a pro se brief, appellant may
file a request for an extension time to file his brief on or before October 2, 2017.



                                                     _________________________________
                                                     Marialyn Barnard, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk